Pee Cueiam.
In the municipal court of Duluth, defendant was convicted of running an unlicensed drinking place. He moved for a new trial. An order was made denying the motion, and he appealed to the district court of St. Louis county where the order of the municipal court was affirmed. He now appeals to this court.
The record does not. disclose the grounds upon which a new trial was asked in the municipal court. We cannot therefore review alleged errors in the reception of evidence, for It does not appear that the rulings were presented in the motion for a new trial on which the courts helow passed. The only assignment of error that we may now consider is whether the evidence warranted the conviction. The record has keen examined in the light of the contention made in defendant’s brief on this feature of the appeal. It must be admitted that the evidence of guilt is not very strong or persuasive, hut, considering the manner in which the beer was kept, the incredible story of defendant as to how his invited company forcibly took and consumed the beverage against his protest, his scant acquaintance with the alleged guests and the disreputable character of the woman among them, we think there was room for the finding made by the trial court, and that the district court did not error in sustaining the conviction.
Affirmed.